Case 8:17-ml-02797-AG-KES Document 280 Filed 08/05/19 Page 1 of 9 Page ID #:4843



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                        CIVIL MINUTES – GENERAL
  Case No. SAML 17-02797 AG (KESx)            Date                          August 5, 2019
  Title       IN RE WELLS FARGO COLLATERAL PROTECTION INSURANCE
              LITIGATION



  Present: The Honorable       ANDREW J. GUILFORD
           Melissa Kunig                         Not Present
            Deputy Clerk                  Court Reporter / Recorder           Tape No.
        Attorneys Present for Plaintiffs:            Attorneys Present for Defendants:

  Proceedings:           [IN CHAMBERS] ORDER GRANTING MOTION FOR
                         PRELIMINARY APPROVAL OF CLASS ACTION
                         SETTLEMENT

 This case concerns allegations that Wells Fargo Bank, N.A., together with National General
 Insurance Company and other related entities, unlawfully participated in a scheme to force
 millions of Wells Fargo auto-loan customers to pay for Collateral Protection Insurance
 (“CPI”) they didn’t need, want, or (in some cases) know about. (See generally Second Amended
 Consolidated Class Action Complaint (“SAC”), Dkt. No. 239-1.) The parties have reached a
 settlement, and Plaintiffs now ask the Court to, among other things, preliminarily approve
 that settlement. (Mot., Dkt. No. 262.) Defendants haven’t filed an opposition to Plaintiffs’
 motion. A few days before the originally scheduled hearing, leave to file an amicus brief was
 sought by the State of Arizona, and was granted. (See generally Order, Dkt. No. 275.)

 The Court GRANTS Plaintiffs’ motion for preliminary approval of class action settlement.
 The Court ORDERS that the final approval hearing be set October 28, 2019 at 10:00 a.m.

 1.       CLASS CERTIFICATION

 A plaintiff seeking class certification must first show that a proposed class satisfies all four of
 Federal Rule of Civil Procedure 23(a)’s elements: (1) numerosity; (2) commonality;
 (3) typicality; and (4) adequacy of representation by the class representatives and class counsel.
 Fed. R. Civ. P. 23(a). A plaintiff seeking class certification must also show that a proposed
 class satisfies the requirements of at least one of Rule 23(b)’s three subsections:
 (1) that prosecuting separate actions would create a risk of inconsistent or varying
 adjudications; (2) that the party opposing class certification has acted or failed to act on

                                       CIVIL MINUTES – GENERAL
                                               Page 1 of 9
Case 8:17-ml-02797-AG-KES Document 280 Filed 08/05/19 Page 2 of 9 Page ID #:4844



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                        CIVIL MINUTES – GENERAL
  Case No. SAML 17-02797 AG (KESx)            Date                          August 5, 2019
  Title       IN RE WELLS FARGO COLLATERAL PROTECTION INSURANCE
              LITIGATION

 grounds that apply generally to the class; or (3) that questions of law or fact common to class
 members predominate over any questions affecting only individual members and a class
 action is superior to other available methods for adjudicating the dispute. Fed. R. Civ. P.
 23(b)(1)–(3).

 These requirements aren’t just pleading standards. Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338,
 350 (2011). A party seeking class certification must affirmatively show that these requirements
 have been met and survive a rigorous analysis that may dip into an evaluation of the case’s
 merits. Id. at 350–51. And the class certification analysis doesn’t become less rigorous because
 a case is headed towards settlement. Indeed, courts “must pay ‘undiluted, even heightened,
 attention’ to class certification requirements in a settlement context.” Hanlon v. Chrysler Corp.,
 150 F.3d 1011, 1019 (9th Cir. 1998) (quoting Amchem Prods., Inc. v. Windsor, 521 U.S. 591
 (1997)). Among other things, courts must be on the lookout for improper collusion among
 the parties. See In re Bluetooth Headset Prod. Liab. Litig., 654 F.3d 935, 947 (9th Cir. 2011).

 For settlement purposes only, the parties propose the following class:

          [A]ll Wells Fargo Dealer Services (“WFDS”) Customers who had a CPI Policy
          placed on their Account(s) that became effective at any time between October
          15, 2005 and September 30, 2016 and Wells Fargo Auto Finance (“WFAF”)
          Customers who had a CPI Policy placed on their Account(s) that became
          effective at any time between February 2, 2006 and September 1, 2011. The
          “Settlement Class” excludes Non-Compensable Flat Cancels.

 (Mot. at 6.) The term “Non-Compensable Flat Cancels” is more specifically defined in
 Plaintiffs’ proposed order. (See Proposed Order, Dkt. No. 262-9.)

 Plaintiffs’ proposed settlement class satisfies Rule 23(a)’s four elements. The class consists of
 more than 570,000 members so numerosity is met. (Id. at 16); see Villalpando v. Exel Direct, Inc.,
 303 F.R.D. 588, 605-606 (N.D. Cal. 2014) (“[C]ourts have routinely found the numerosity
 requirement satisfied when the class compromises 40 or more members.”) As for
 commonality, there do appear to be some differences among the various class members. For
 example, it appears that class members had CPI force-placed on their accounts for different
 periods and suffered different consequences as a result. (See Mot at 7-8.) Even considering
 this, the Court concludes that the commonality requirement is met. See Hanlon, 150 F.3d at
                                      CIVIL MINUTES – GENERAL
                                              Page 2 of 9
Case 8:17-ml-02797-AG-KES Document 280 Filed 08/05/19 Page 3 of 9 Page ID #:4845



                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                        CIVIL MINUTES – GENERAL
  Case No. SAML 17-02797 AG (KESx)            Date                        August 5, 2019
  Title       IN RE WELLS FARGO COLLATERAL PROTECTION INSURANCE
              LITIGATION

 1019 (“All questions of fact and law need not be common to satisfy the rule.”); see also Dukes,
 564 U.S. 338, 369 (2011) (“Even a single question of law or fact common to the members of
 the class will satisfy the commonality requirement.”). Overall, the class members all challenge
 the same course of conduct based on the same core factual allegations. Indeed, the class
 members’ claims are all rooted in Defendants’ purported scheme to profit from force-placed
 CPI that the class members didn’t want or need but paid for nonetheless. These and other
 common questions of fact and law establish that the commonality requirement is met. See
 Armstrong v. Davis, 275 F.3d 849, 868 (9th Cir. 2001), abrogated on other grounds by Johnson v.
 California, 543 U.S. 499, 504-05 (2005) (explaining that courts generally find commonality
 where “the lawsuit challenges a systemwide practice or policy that affects all of the putative
 class members[ ]”). Further, typicality is met because Plaintiffs’ individual claims arise from
 the same events and are based on the same legal theories as those claims asserted on behalf of
 the class. Both Plaintiffs and the other class members were all financially harmed by
 Defendants alleged force-placement of CPI on their Wells Fargo auto loan accounts. Finally,
 regarding adequacy, the Court cannot identify any conflicts between Plaintiffs, Plaintiffs’
 attorneys, and the class. These and other facts sufficiently establish that Plaintiffs and their
 attorneys adequately represent the class.

 The proposed settlement class also satisfies one of Rule 23(b)’s three subsections: the Rule
 23(b)(3) predominance and superiority standard. Figuring out whether Defendants unlawfully
 engaged in a uniform scheme to profit from force-placed CPI establishes liability on a class-
 wide basis. The same can be said for determining whether Defendants made material
 misrepresentations and omissions concerning their loans and procedures for force-placing
 CPI. There are limited issues affecting only some class members. And there are common
 questions that class members share (like whether it was reasonable to rely on Defendants’
 purported misrepresentations about CPI) that are a “significant aspect of the case and . . . can
 be resolved for all members of the class in a single adjudication.” Hanlon, 150 F.3d at 1022
 (internal quotation marks and citations omitted). Put simply, issues common to the class
 predominate over any questions affecting only individual members and a class action is the
 best way to resolve this dispute.

 Another reason conditional class certification is appropriate is that the parties’ proposed
 settlement doesn’t appear collusive. See Bluetooth Litig., 654 F.3d at 947. The settlement
 resulted from “five in-person mediation sessions between May 2018 and March 2019, as well
 as numerous telephone sessions with . . . Professor Eric D. Green.” (Mot. at 1.) The parties
                                      CIVIL MINUTES – GENERAL
                                              Page 3 of 9
Case 8:17-ml-02797-AG-KES Document 280 Filed 08/05/19 Page 4 of 9 Page ID #:4846



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                        CIVIL MINUTES – GENERAL
  Case No. SAML 17-02797 AG (KESx)            Date                         August 5, 2019
  Title       IN RE WELLS FARGO COLLATERAL PROTECTION INSURANCE
              LITIGATION

 have engaged in substantial motion practice in this case both on the pleadings and during
 discovery. The settlement amount also reflects a compromise between two strongly held and
 disputed positions.

 Concluding that the proposed classes meet the requirements of Federal Rule of Civil
 Procedure 23, the Court CERTIFIES the proposed class for settlement purposes only. The
 Court provisionally appoints Plaintiffs Angelina Camacho, Odis Cole, Nyle Davis, Duane
 Fosdick, Regina-Gonzalez Phillips, Brandon Haag, Paul Hancock, Dustin Havard, Brian
 Miller, Analisa Moskus, Keith Preston, Victoria Reimche, Dennis Small, and Bryan Tidwell as
 class representatives. The Court provisionally appoints as class counsel Baron & Budd, P.C.,
 Robins Kaplan, LLC, Gerry, Schenk, Francavilla, Blatt & Penfield, LLP, Weitz & Luxenberg
 PC, the Gibbs Law Group, and Levin Sedran & Berman. The Court appoints Epiq Class
 Action & Claims Solutions, Inc. (“Epiq”) as the third-party settlement administrator.

 2.       PRELIMINARY APPROVAL OF SETTLEMENT TERMS AND COSTS

 The Court may approve a settlement agreement only “after a hearing and on finding that it
 is fair, reasonable, and adequate.” Fed. R. Civ. P. 23(e)(2). District courts must consider
 various factors in assessing a settlement proposal:

          the strength of the plaintiffs’ case; the risk, expense, complexity, and likely
          duration of further litigation; the risk of maintaining class action status
          throughout the trial; the amount offered in settlement; the extent of discovery
          completed and the stage of the proceedings; the experience and views of
          counsel; the presence of a governmental participant; and the reaction of the
          class members to the proposed settlement.

 Hanlon, 150 F.3d at 1026. Because of the danger of improper collusion, “settlement approval
 that takes place prior to formal class certification requires a higher standard of fairness.” Id.
 But “the court’s intrusion upon what is otherwise a private consensual agreement negotiated
 between the parties to a lawsuit must be limited to the extent necessary to reach a reasoned
 judgment that the agreement is not the product of fraud or overreaching by, or collusion
 between, the negotiating parties, and that the settlement, taken as a whole, is fair, reasonable
 and adequate to all concerned.” Id. at 1027. “[T]he decision to approve or reject a settlement is
 committed to the sound discretion of the trial judge.” Id. at 1026. Ultimately, “[s]trong judicial
                                      CIVIL MINUTES – GENERAL
                                              Page 4 of 9
Case 8:17-ml-02797-AG-KES Document 280 Filed 08/05/19 Page 5 of 9 Page ID #:4847



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                        CIVIL MINUTES – GENERAL
  Case No. SAML 17-02797 AG (KESx)            Date                            August 5, 2019
  Title       IN RE WELLS FARGO COLLATERAL PROTECTION INSURANCE
              LITIGATION

 policy favors settlements.” Churchill Vill., LLC. v. Gen. Elec., 361 F.3d 566, 576 (9th Cir. 2004)
 (omission and quotation marks omitted) (quoting Class Plaintiffs v. City of Seattle, 955 F.2d 1268,
 1276 (9th Cir. 1992)).

 Here, the parties’ settlement has no reversion and each class member would receive a payment
 unless the class member opts out. (Settlement Agreement, Dkt. No. 262-1 at 9; Proposed
 Long Form Notice, Dkt. No. 262-5 at 3.) Under the proposed settlement, Defendants will pay
 at least $393,500,000 to Plaintiffs and class members, plus attorney fees and costs. (Id. at 1.)
 The settlement thus includes the following payments:

                      Amount                               Payee
               $393,500,000 or more                                  Class members
                  $36,000,000 or less                             Class attorney fees
                     $105,000 or less          Class representative awards (not to
                                                exceed $7,500 per representative)
                     $500,000 or less                                Litigation costs


 (Id. at 6-10.) It’s unclear, however, whether any of these amounts encompass the anticipated
 settlement administration costs, or what those costs might be. The $393,500,000 paid to class
 members also fails to account for non-cash compensation eligible class members will receive
 in addition to their allocated share of cash compensation. (Id. at 7.) This non-cash
 compensation is comprised of adjustments to adverse credit reporting caused by force-placed
 CPI. (Id. at 7-8.) As for cash compensation, each class member will be paid according to the
 parties’ settlement allocation plan. That plan divides class members into four partially
 overlapping categories. (See generally Settlement Allocation Plan, Dkt. No. 262-3.) For each
 category, payment will depend on the CPI refund amount for each individual class member,
 among other things. (See Mot. at 7-9.) This information will be determined using Defendants’
 records. (Id. at 6.) There’s also a “catch-all” category to ensure payment for class members
 “who are otherwise not receiving any payment under the Settlement Allocation Plan.”
 (Id. at 9.)


                                        CIVIL MINUTES – GENERAL
                                                Page 5 of 9
Case 8:17-ml-02797-AG-KES Document 280 Filed 08/05/19 Page 6 of 9 Page ID #:4848



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA


                        CIVIL MINUTES – GENERAL
  Case No. SAML 17-02797 AG (KESx)            Date                             August 5, 2019
  Title       IN RE WELLS FARGO COLLATERAL PROTECTION INSURANCE
              LITIGATION

 The Court has considered various factors in assessing this class settlement and finds that, at
 this stage, the settlement is overall fair, reasonable, and appropriate. One important factor is
 that the parties reached the settlement after significant arms-length negotiations with a third-
 party mediator. See In re First Capital Holdings Corp. Financial Prods., No. MDL 901, 1992 WL
 226321, at *2 (C.D. Cal. June 10, 1992) (“[T]here is typically an initial presumption of fairness
 where the settlement was negotiated at arm’s length.”) Indeed, the parties’ settlement
 negotiations followed nearly two years of vigorous prosecution, and can be accurately
 described as “difficult, protracted,” and highly “adversarial”. (See Mot. at 15.) Further, the
 parties have grappled significant discovery throughout this case. (Id. at 14-15.) In response to
 Plaintiffs’ document requests, Defendants produced more than 663,880 documents in this
 case. (Id. at 4.) And Plaintiffs responded to Defendants’ document requests be producing over
 1,800 pages of documents. (Id.) Plaintiffs’ counsel also conducted “a comprehensive factual
 investigation into their allegations” that encompassed “full day interviews of Wells Fargo
 personnel in Charlotte, North Carolina” and “review[ing] [ ] almost 4.5 million pages of
 documents”. (Id. at 4, 15.) The parties also met and conferred on many occasions regarding
 issues relating to the pleadings, motion practice, and discovery. All this tends to show that the
 settlement is based on a sufficient understanding of what’s at stake in this case. Plaintiffs’
 counsel are experienced litigators and have apparently concluded that the benefits of
 settlement outweigh the risks of continued litigation. The Court is also reassured that leftover
 settlement funds don’t revert back to Defendants or the parties’ attorneys.

 Further, the proposed release of claims appears fair and reasonable. The scope of released
 claims is limited to those claims arising out of the CPI policies placed on the class members’
 WFDS and WFAF accounts. (Id. at 10; see also Settlement Agreement at 9.) The release is also
 limited to claims arising during the class period. (Id.) Further, the proposed release provision
 was part of a very complex negotiation over a long period of time with very experienced
 counsel.

 But the Court does have some concerns about the reasonableness of class counsel’s proposed
 fees, particularly given the recent filing of an amicus brief in this case. (See generally Amicus Br.,
 Dkt. No. 272-1.) That brief suggested that the proposed fee award was excessive since most
 of the total settlement amount—approximately $385 million—came from government-
 ordered restitution payments, not class counsel’s efforts settling this case. Thus, the brief
 urged the Court to “demand that any final approval papers seeking to rely on the $385 million
 in [government]-ordered restitution include materials specifically demonstrating the actual
                                        CIVIL MINUTES – GENERAL
                                                Page 6 of 9
Case 8:17-ml-02797-AG-KES Document 280 Filed 08/05/19 Page 7 of 9 Page ID #:4849



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                        CIVIL MINUTES – GENERAL
  Case No. SAML 17-02797 AG (KESx)            Date                           August 5, 2019
  Title       IN RE WELLS FARGO COLLATERAL PROTECTION INSURANCE
              LITIGATION

 value within that fund that was created by Class Counsel.” (Id. at 6.) The brief also insisted
 that the Court clarify that the “proper legal standard” for awarding fees requires class counsel
 to “establish what portion (if any) of the $385 million in [government]-ordered restitution was
 ‘created by class counsel,’ rather than the government.” (Id. at 2 (citing In re Prudential Ins. Co.
 America Sales Practice Litigation Agent Actions, 148 F.3d 283, 338 (3d Cir. 1998)).)

 Plaintiffs call the brief “a premature and baseless attack on Plaintiffs’ forthcoming fee
 application.” (Plaintiffs’ Suppl. Br., Dkt. No. 276 at 2.) Plaintiffs say it’s premature because,
 here, at the preliminary approval stage, the Court need only determine whether the overall
 settlement (as opposed to the fee award specifically) seems reasonable. Further, Plaintiffs
 contend the amicus brief is baseless because the government consent orders didn’t require
 Wells Fargo to pay a specific restitution amount. Rather, the consent orders mandated that
 Wells Fargo submit some remediation plan for review while also providing some guidelines
 for what that remediation plan should include. (See id. at 7-8.) But ultimately, it was up to
 Wells Fargo, “in conjunction with Plaintiffs and other stakeholders, to craft the details
 including . . . the amounts recoverable, and the procedures for providing redress to
 consumers.” (Id. at 9.) Thus, Plaintiffs insist that the consent orders don’t take away from the
 settlement value class counsel added to this case, making their proposed attorney fee award
 reasonable.

 For now, the Court is satisfied that the proposed fee award is likely reasonable. The requested
 fee reflects fair compensation for undertaking this complex, risky, expensive, and time-
 consuming multidistrict class action, particularly since both parties have been actively litigating
 this case for nearly two years. Still, given the concerns discussed in the amicus brief, the
 proposed fee award will be carefully scrutinized at the final approval stage. The Court will pay
 close attention to whether the amount of fees requested proportionally reflects class counsel’s
 added settlement value. And although the Court doesn’t hold that the standard set forth in
 Prudential necessarily applies, the reasonableness of the proposed fee award certainly hinges on
 whether class counsel can appropriately take credit for the entire settlement amount. So class
 counsel’s anticipated fee motion should thoroughly brief this important point.

 Other important points for further briefing include review of the fess under a lodestar analysis
 and a percentage-of-recovery analysis. The Court may review, for example, whether the 25%
 benchmark for fees applies to large recoveries. Also, whether the potential government-
 ordered restitution relates to the difficulty of recovery, and therefore reasonable fees.
                                       CIVIL MINUTES – GENERAL
                                               Page 7 of 9
Case 8:17-ml-02797-AG-KES Document 280 Filed 08/05/19 Page 8 of 9 Page ID #:4850



                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                        CIVIL MINUTES – GENERAL
  Case No. SAML 17-02797 AG (KESx)            Date                         August 5, 2019
  Title       IN RE WELLS FARGO COLLATERAL PROTECTION INSURANCE
              LITIGATION


 The Court GRANTS preliminary approval of the class settlement.

 3.       PROPOSED NOTICE

 When a court certifies a class under Rule 23(b)(3), it must “direct to class members the best
 notice that is practicable under the circumstances, including individual notice to all members
 who can be identified through reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B). In “plain, easily
 understood language” the notice must “clearly and concisely” state:

          (i) the nature of the action;
          (ii) the definition of the class certified;
          (iii) the class claims, issues, or defenses;
          (iv) that a class member may enter an appearance through an attorney if the
          member so desires;
          (v) that the court will exclude from the class any member who requests
          exclusion;
          (vi) the time and manner for requesting exclusion;
          (vii) the binding effect of a class judgment on members under Rule 23(c)(3).

 Id. Finally, “[n]otice is satisfactory if it generally describes the terms of the settlement in
 sufficient detail to alert those with adverse viewpoints to investigate and to come forward and
 be heard.” Churchill Vill., L.L.C. v. Gen. Elec., 361 F.3d 566, 575 (9th Cir. 2004) (internal
 quotation marks omitted).

 The parties agree that a third party, Epiq, will send class members notice materials via first-
 class mail. (Mot. at 23.) The notice materials encompass both a Long Form Notice and a
 Summary Notice. (Id.) “The Long Form Notice includes a thorough series of questions and
 answers” as well as “an overview of the litigation, an explanation of the benefits available
 under the Settlement, and detailed instructions on how to comment on, participate in, or opt
 out of, the settlement.” (Id.) The Summary Notice, on the other hand, is meant to “convey the
 basic structure of the Settlement and is designed to capture Settlement Class members’
 attention with clear, concise plain language.” (Id.) The Summary Notice also lists the address
 for the Settlement Website, which Epiq will establish and maintain to “provide Settlement
 Class members with detailed information about the case and access to key documents, . . . as
                                      CIVIL MINUTES – GENERAL
                                              Page 8 of 9
Case 8:17-ml-02797-AG-KES Document 280 Filed 08/05/19 Page 9 of 9 Page ID #:4851



                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                        CIVIL MINUTES – GENERAL
  Case No. SAML 17-02797 AG (KESx)            Date                           August 5, 2019
  Title      IN RE WELLS FARGO COLLATERAL PROTECTION INSURANCE
             LITIGATION

 well as answers to frequently asked questions.” (Id.) This Court’s own review of the proposed
 notice materials confirms that both documents are broken down into clearly labeled categories
 and subcategories of information, and all the elements outlined in Rule 23(c)(2)(B) are
 adequately covered. (See generally Proposed Notices, Dkt. Nos. 262-5, 262-6.) A simple
 statement of the range of potential recoveries might be helpful in the summary notice, but the
 complexity of the different categories of class members likely unduly complicates such a
 statement.

 The Court therefore concludes that the notice packet and plan comply with Federal Rule of
 Civil Procedure 23.

 4.       FINAL APPROVAL HEARING

 A court must hold a hearing before finally determining whether a class settlement is fair,
 reasonable, and adequate. Fed. R. Civ. P. 23(e)(2). Plaintiffs propose that the final fairness
 hearing take place on October 28, 2019. (Mot. at 23.) The Court thus ORDERS that the final
 fairness hearing be set October 28, 2019 at 10:00 a.m. Regarding all other applicable dates,
 the Court ADOPTS the implementation schedule included in Plaintiffs’ proposed order
 except for those dates listed that have already passed. (See Proposed Order at 8.) The parties
 are encouraged to work together in choosing any additional dates or deadlines needed.

 5.       DISPOSITION

 The Court GRANTS Plaintiffs’ motion for preliminary approval of class action settlement.
 The Court ORDERS that the final approval hearing be set October 28, 2019 at 10:00 a.m.



                                                                                          :   0
                                                      Initials of Preparer       mku




                                     CIVIL MINUTES – GENERAL
                                             Page 9 of 9
